PER CURIAM.
Motions by R. B. Tyler Company for appeals from judgments of the Jefferson Circuit Court, one in favor of Denver Clay Marr and wife for $750 and one in favor of Edna O. Silliman for $1500, both judgments representing awards of damages for depreciation of the value of use of residential property resulting from the maintenance of a nuisance by R. B. Tyler Company.
We have examined carefully the record, the briefs and the applicable authorities and we find no error.
The motions for appeal are overruled and the judgments stand affirmed.